DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Patent Publication No. 2016/0180771) in view of Park et al. (US Patent No. 2015/0170571; hereinafter Park).
With reference to claim 1, Jeong discloses a display (10) (see Figs. 2, 10), comprising: 
an array of pixels (PX, 211) (see paragraph 156; Fig. 15), wherein each pixel (PX) in the array of pixels comprises a light-emitting diode (OLED), a drive transistor (DT), and a switching transistor (ST) (see paragraph 157; Fig. 16);
	gate driver circuitry (240) configured to provide a control signal (SScan) to the switching transistor (ST) (see paragraphs 158-159; Fig. 15-16);
	a ground power supply voltage trace (ELVSS), wherein the light-emitting diode (OLED) of each pixel (PX) in the array of pixels is coupled to the ground power supply voltage trace (ELVSS) (see paragraphs 160-161; Figs. 15-16)
	sensing circuitry (40) coupled to the ground power supply voltage trace (ELVSS), wherein the sensing circuity (40) is configured to measure a single display current (CDET/GI) that is associated with the entire array of pixels (PX) (see paragraph 85; Figs. 12, 15); and

While Jeong discloses a scan signal (SSCAN) provided to the switching transistor (ST), and while it is well known for the scan signal to have an on and off voltage level, there fails to be specific disclosure of the first voltage level to turn on the switching transistor as recited.
Park discloses a display driving device having gate driver circuitry (150) configured to provide a control signal to the switching transistor (ST) at a first voltage level (Vgh) to turn on the switching transistor (ST) (see paragraph 54, 63-64; Figs. 2, 4), and processing circuitry (140) configured to change the first voltage level (Vgh) for the entire array of pixels based on the single display current supplied to each pixel of the array (see paragraph 70, 72, 84-85). 
Therefore it would have been obvious to one of ordinary skill in the art to allow the scan signal of Jeong to have a first voltage level to turn on the switching transistor similar to that which is taught by Park in order to place the switching transistor in an active state in order for proper function of the display device (see Park; paragraph 54).

	With reference to claim 4, Jeong and Park disclose the display defined in claim 1, wherein Jeong further discloses wherein the light-emitting diode 

With reference to claim 5, Jeong and Park disclose the display defined in claim 1, wherein Jeong further discloses wherein the sensing circuitry (40) comprises a current sensing resistor (R) coupled to the second power supply terminal (ELVDD) and an analog-to-digital converter (ADC) coupled to the current sensing resistor (R) (see paragraph 138; Fig. 12).

With reference to claim 6, Jeong and Park disclose the display defined in claim 1, wherein Jeong further discloses wherein the sensing circuitry (40) comprises an amplifier (CMP) interposed between the current sensing resistor (R) and analog-to-digital converter (ADC) (see paragraph 138; Fig. 12).

With reference to claim 7, Jeong and Park disclose the display defined in claim 1, wherein Jeong further discloses wherein an output terminal of the analog-to-digital converter (ADC) is coupled to the processing circuitry (20) (see paragraph 139; Fig. 12).

claim 8, Jeong and Park disclose the display defined in claim 1, and as Jeong discloses wherein Park further discloses wherein the processing circuitry (130) is configured to change the first voltage level (Vgh) based on a comparison between the measured single display current (Vth) and an expected current (Vref) (see paragraphs 69-72; Figs. 5-6).
	

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Park as applied to claim 1 above, and further in view of Kim (US Patent Publication No. 2018/0061314).
With reference to claim 2, Jeong and Park discloses all that is required as defined in claim 1, however fail to disclose the channel material as recited.
Kim discloses a OLED display device with an array of pixels, sensing circuitry (10m) coupled to a ground power supply voltage trance, and a switching transistor (ST11) coupled between a gate terminal of the drive transistor and one of a source terminal and a drain terminal of the drive transistor (see paragraphs 32-33), wherein the switching transistor (ST11) has a channel formed in semiconducting oxide (in teaching the usage of oxide for the transistor; see paragraph 33).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a channel formed in semiconducting oxide similar to that 

With reference to claim 3, Jeong and Park discloses all that is required as defined in claim 2, however fail to disclose the channel material as recited.
Kim further discloses that the drive transistor has a channel formed in silicon (see paragraph 33).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a channel formed in semiconducting oxide similar to that which is taught by Kim to be carried out in the transistors similar to that which is taught by Jeong and Park to thereby provide transistors having better operational functionality.


With reference to claim 9, Jeong and Park discloses all that is required as defined in claim 8, however fail to disclose incrementally changing the voltage level as recited.
Kim further discloses that the processing circuitry is configured to incrementally change the first voltage level until the measured single display 
Therefore one of ordinary skill in the art would have been motivated to allow the usage of an incremental change in the voltage level similar to that which is taught by Kim to be carried out in the display device similar to that which is taught by Jeong and Park to thereby provide accurate correction voltages to improve the overall display quality of the device.

With reference to claim 10, Jeong, Park, and Kim discloses all that is required as defined in claim 9, while Jeong discloses a scan signal (SSCAN) provided to the switching transistor (ST), and while it is well known for the scan signal to have an on and off voltage level, there fails to be specific disclosure of the first voltage level to turn on the switching transistor as recited.
Park further discloses that the gate driver circuitry (150) is configured to provide the control signal to the switching transistor at a second voltage level to turn off the switching transistor and wherein the processing circuitry is configured to change the second voltage level (see paragraph 54, 63).
Therefore one of ordinary skill in the art would have been motivated to allow the control signal of Jeong to have a second voltage level to turn off the switching transistor similar to that which is taught by Park in order to .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Park as applied to claim 7 above, and further in view of Pyeon (US Patent Publication No. 2018/0061314).
With reference to claim 12, Jeong and Park discloses all that is required as explained above with reference to the display defined in claim 7, however fail to disclose the usage of a lookup table to update the voltage level based on the measured current and a temperature as recited.
Pyeon discloses a display (100) having an array of pixels (200), wherein each pixel in the array of pixels comprises a n OLED, a drive transistor (DRT), and a switching transistor (SWT) (see paragraphs 26-27, 38-39; Figs. 1-2), wherein the processing circuitry (140) is configured to use a lookup table (155) to determine an updated first voltage level (correction voltage) based at least on the measured single display current and a temperature (see paragraphs 50, 58; Fig. 3).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of processing circuitry which updates the first voltage level based on a temperature similar to that which is taught by Pyeon to be carried out in a system similar to that which is taught by Jeong and Park to .


Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Park and Ono (US Patent Publication No. 2013/0169702).
With reference to claim 19, Jeong discloses an electronic device (1000) that includes a display (1060) (see paragraph 202; Fig. 24), the display (50/1060) comprising:
	an array of pixels (PX, 211) (see paragraph 156; Fig. 15), wherein each pixel (PX) in the array of pixels comprises:
		a light-emitting diode (OLED) (see paragraph 157; Fig. 16);
		a drive transistor (DT) coupled in series with the light-emitting diode (OLED), wherein the drive transistor (DT) has a drain terminal and a gate terminal (see Fig. 3, 16); and
		a switching transistor (ST), wherein the switching transistor (ST) has a gate terminal that receives a scan control signal (SSCAN) (see paragraph 158-159);
		a ground power supply voltage trace (ELVSS), wherein the light-emitting diode (OLED) of each pixel (PX) in the array of pixels (PX) is 
		sensing circuitry (40) coupled to the ground power supply voltage trace (ELVSS) that is configured to determine a display current (CDET/GI) (see paragraph 85; Figs. 12, 15); and
		processing circuitry (20) configured to change a magnitude of the high voltage level of the scan control signal for each pixel based on the display current determined by the sensing circuitry (see paragraph 130; Fig. 16).
While Jeong discloses a scan signal (SSCAN) provided to the switching transistor (ST), and while it is well known for the scan signal to have an on and off voltage level, there fails to be specific disclosure of the first voltage level to turn on the switching transistor as recited.
Park discloses a display driving device having gate driver circuitry (150) configured to provide a control signal to the switching transistor (ST) at a first voltage level (Vgh) to turn on the switching transistor (ST) (see paragraph 54, 63-64; Figs. 2, 4).
Therefore one of ordinary skill in the art would have been motivated to allow the scan signal of Jeong to have a first voltage level to turn on the switching transistor similar to that which is taught by Park in order to place the switching transistor in an active state in order for proper function of the display device (see Park 54).
	While disclosing all that is required as explained above Jeong fails to specifically disclose the connection of the switching transistor as recited.
	Ono discloses a display device and driving method including a voltage control circuit for controlling voltages applied to the display panel, and a pixel circuit (see Fig. 2) having a switching transistor (117) and a driving transistor (114), wherein the switching transistor is coupled between the drain terminal and the gate terminal of the drive transistor (114) (see paragraph 78; Fig. 2). 
	Therefore one of ordinary skill in the art would have been motivated to allow the connection of the switching transistor similar to that which is taught by Ono to be carried out in a pixel arrangement similar to that which is taught by Jeong and Park to thereby improve variation characteristics of the transistors thus reducing the occurrence of luminance unevenness (see Ono; paragraph 6).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Park and Ono as applied to claim 19 above, and further in view of Kim (US Patent Publication No. 2018/0061314).
With reference to claim 20, Jeong, Park, and Ono discloses all that is required as defined in claim 9, however fail to disclose the channel material as recited.

Therefore one of ordinary skill in the art would have been motivated to allow the usage of a channel formed in semiconducting oxide similar to that which is taught by Kim to be carried out in the transistors similar to that which is taught by Jeong, Park, and Ono to thereby provide transistors having better operational functionality.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Park and Ono as applied to claim 19 above, and further in view of Tsai et al. (US Patent Publication No. 2016/0063922; hereinafter Tsai).
With reference to claim 21, Jeong, Park, and Ono disclose all that is required as explained above with reference to the electronic device defined claim 19, however fail to specifically disclose the housing features as recited.
Tsai discloses a housing a housing (14), wherein the display is mounted in the housing between first and second opposing sides of the housing (in teaching the usage of substrate (24), wherein it is common to have an upper and lower substrate; see paragraph 18); and
a wrist strap attached to the first and second sides of the housing (in teaching that the display device can be a portable electronic device, wherein it is common for electronic watches to include a wrist strap; see paragraph 19), wherein the switching transistor (T3) is a first switching transistor and each pixel (22) in the array of pixels (see paragraphs 19, 2833; Figs. 1, 3) further comprises:
	a first emission transistor (T4) coupled between the drive transistor (T2) and a positive power supply voltage trace (ELVDD) (see paragraph 31; Fig. 3);
	a second emission transistor (T5) coupled between the drive transistor (T2) and the light-emitting diode (304) (see paragraph 31; Fig. 3);
		a second switching transistor (T1) coupled between a data line (DL) and a node that is interposed between the drive transistor (T2) and the second emission transistor (T5) (see paragraph 32; Fig. 3);

		a third switching transistor (T6) coupled between an initialization voltage terminal (Vini) and the capacitor (C1) (see paragraph 32; Fig. 3).
	Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a pixel arrangement similar to that which is taught by Tsai to be incorporated into a device similar to that which is taught by Jeong, Park, and Ono in order to thereby provide compensation circuitry for improving the threshold voltage (see Tsai; paragraphs 5-6).


Allowable Subject Matter
Claims 13-18 are allowed.  With reference to claim 13, none of the references, used singularly or in combination, teach or fairly suggest a method of operating a display having the recited pixel arrangement wherein the method includes updating the active voltage level of the scan control signal comprises lowering the active voltage level of the scan control signal in response to determining that the display current value is less than the expected display current value as recited. Claims 15-18
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments filed 3/2/2021 have been fully considered but they are not persuasive.  The applicant argues that the Jeong in view of Park fails to disclose the recited features of the gate driver circuitry and processing circuitry.  The applicant finds that Jeong’s disclosure of updating ELVDD is not relevant to updating the first voltage level as suggested on page 3 of the office action.  The examiner does not find a suggestion of ELVDD being updated as the first voltage level made on page 3 of the office action.  The examiner does point out the functions of the processing circuitry (20) which functions to update the voltage levels (ELVDD/ELVSS or VDH/VDL) of the display current.  Jeong clearly shows that the processing circuitry receives a global current (GI) which is converted to a detection signal (CDET), wherein the controller updates the voltage levels for the entire array of pixels based on a single display current (see paragraphs 85-88; Figs. 1-2).  As explained above, Jeong discloses gate driver circuitry (240) configured to provide a control signal (SScan) to the switching .
As stated by the applicant in order to expedite prosecution the examiner suggests incorporating indicated allowable subject matter to the independent claims.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAKATANI (US2016/0372035) discloses a display device and an on-voltage generating circuit which generates a control voltage for each of the pixels which includes a switching transistors based on output results from the current amount obtaining circuit (see abstract; paragraphs 81-89; Figs. 1-5).
LEE et al. (US2010/0079361) discloses a display device having a pixel arrangement containing a switching transistor, wherein the scan driver controls provides the switching transistor with a scan signal for 
EBIHARA (US5,583,528) discloses a display device including a common and segment driving circuit, wherein the quantity of the current flowing through the display panel is detected by a current detection circuit (see abstract; Figs. 1, 23-27).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/Alecia D English/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625